Citation Nr: 0621951	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  95-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to service connection for disability due to 
fibrocystic disease.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

Thereafter, jurisdiction over the case was transferred to the 
RO in Winston-Salem, North Carolina.

In March 2004, the Board remanded these issues for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.

The Board observes that in addition to remanding the issues 
listed above, it also remanded the appealed issues of 
entitlement to service connection for pelvic adhesions and 
entitlement to service connection for residuals of a head 
injury, claimed as headaches.  Thereafter, those issues were 
resolved by a February 2006 rating decision granting service 
connection for both disorders.  


FINDINGS OF FACT

1.  Reactive airway disease was not present in service and is 
not etiologically related to service. 

2.  A sinus disability was not present in service and is not 
etiologically related to service. 

3.  From April 8, 2002, until June 19, 2003, the veteran's 
right knee disability was manifested by limitation of 
extension to 15 degrees and instability that more nearly 
approximates slight than moderate.

4.  From April 8, 2002, until June 19, 2003, the veteran's 
right knee disability was manifested by pain on motion and 
instability that more nearly approximates slight than 
moderate; extension was full and flexion was not limited to 
less than 45 degrees.

5.  Otherwise, neither of the knee disabilities has been 
productive of locking, instability, subluxation, limitation 
of extension, or limitation of flexion to less than 45 
degrees.


CONCLUSIONS OF LAW

1.  Reactive airway disease was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A sinus disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  During the initial evaluation period from April 8, 2002, 
until June 19, 2003, the veteran's right knee disability 
warrants a 20 percent rating for limitation of extension and 
a 10 percent rating for instability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2005).

4.  During the remainder of the initial evaluation period, 
the veteran's right knee disability does not warrant more 
than a 10 percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).

5.  During the initial evaluation period from April 8, 2002, 
until June 19, 2003, the veteran's left knee disability 
warrants a 10 percent rating for limitation of motion and a 
10 percent rating for instability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2005).

6.  During the remainder of the initial evaluation period, 
the veteran's left knee disability does not warrant more than 
a 10 percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for reactive airway 
disease, a sinus disability, and a disability due to 
fibrocystic disease.  She is also seeking increased 
disability ratings for her service-connected right and left 
knee disabilities.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that she submit any pertinent 
evidence in her possession, by letter mailed in May 2004.  
She was sent a similar letter in December 2005.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed reactive airway 
disease or sinus disability.  Consequently, no disability 
rating or effective date will be assigned.  The Board has 
also determined that an increased rating is not warranted for 
the veteran's service-connected left knee disability, 
therefore no effective date will be assigned.  While the 
Board has determined that an increased rating is warranted 
for the right knee disability, and the Board has determined 
the effective dates for the increased rating, the evidence 
and information pertinent to the effective date element of an 
increased rating claim are essentially the same as those 
pertinent to establishing entitlement to an increased rating.  
Therefore, the Board is satisfied that the notice provided to 
the veteran is also sufficient with respect to the effective 
date element of that claim.  

The Board also notes that, with respect to the issues being 
decided here, the veteran has been afforded appropriate VA 
examinations and service medical records and pertinent VA and 
private medical records have been obtained.  The veteran has 
not identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
With respect to the issue of entitlement to service 
connection for fibrocystic breast disease, as will be 
discussed in the Remand section below, further development is 
necessary to resolve that issue.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was seen during 
service for complaints of shortness of breath and exertional 
chest pain.  However, there is no confirmed diagnosis of a 
respiratory disability to account for these symptoms.  A 
December 1992 examination report shows a diagnosis of CP 
[cardio-pulmonary] syndrome.  The service records also 
contain several diagnoses of SOB [shortness of breath].  The 
report of examination in July 1993, prior to discharge, shows 
normal findings for the lungs and chest on clinical 
evaluation.  

There is also no diagnosis of a chronic sinus disorder during 
service.  The report of examination in July 1993, prior to 
discharge, shows normal findings for the sinuses on clinical 
evaluation.  

The post service medical evidence likewise does not indicate 
that the veteran currently has a chronic respiratory or sinus 
disability.  

In essence, the evidence of current respiratory and sinus 
disabilities is limited to the veteran's own statements and 
opinion.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, these claims must be denied.

Initial Ratings

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Analysis

The veteran is diagnosed with and service connected for 
chondromalacia of the right and left knees.  

The veteran is currently assigned a 10 percent rating for 
each knee on the basis of limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

On VA examination in December 2005, the veteran had full 
extension of both knees to 0 degrees.  The right knee could 
be flexed to 110 degrees, and the left knee could be flexed 
to 120 degrees.  Both measurements were active and against 
the resistance of gravity.  Based on these most recent 
measurements, the criteria for a 20 percent rating are not 
met, nor in fact are the criteria for a 10 percent rating.

The record shows that the current 10 percent ratings were 
assigned on the basis of pain experienced by the veteran in 
each knee.  As noted above, pain, fatigue, weakness and 
incoordination must be considered in evaluating a joint 
disability based on limitation of motion, but only to the 
extent that such symptoms cause additional impairment.  In 
this case, the December 2005 VA examiner specifically noted 
the range of motion of the knees that was accompanied by 
pain, and thus the extent of additional impairment can be 
determined.  The onset of pain was noted at 110 degrees in 
the right knee and 120 degrees in the left knee.  Thus, the 
examiner's measurement of range of motion takes into account 
the onset of pain.  The examiner further reported no loss of 
motion on repetitive use of the knees.

The December 2005 examiner was asked to give an opinion with 
respect to the impact of the knee disabilities on the 
veteran's ability to work.  He found no impact on her ability 
to work as her position is sedentary at a desk.  While the 
examiner found that the veteran was prevented from activities 
such as sports, the disability was estimated to have only a 
mild impact on her performance of chores and exercise, and no 
impact on shopping, traveling, feeding, bathing, dressing, 
toiletting and grooming.   

Based on such findings, there is no additional impairment of 
function of either knee that would warrant a rating in excess 
of 10 percent on the basis of limitation of flexion or a 
separate compensable rating for limitation of extension.  

The Board has also given consideration to the possibility of 
granting a separate evaluation for each disability under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97 [a veteran who 
has limitation of motion and instability of the knee may be 
rated separately provided that any separate rating must be 
based upon additional disability].

In this case, however, the December 2005 VA examiner reported 
no instability of either knee.  Accordingly, a compensable 
rating is not warranted under that code.  

The Board is of course aware of the veteran's contentions 
concerning instability, and the severity of her service-
connected knee symptomatology.  In particular, she told the 
December 2005 VA examiner that she experienced instability of 
the knees.  Although the veteran is competent to report her 
symptoms, she is not competent to evaluate those symptoms or 
to make medical findings.  Like all evidence her self reports 
must be evaluated in the light of the entire record.  The 
December 2005 examiner after examination and clinical testing 
determined that there was no discernable instability of 
either knee.  The Board believes that the objective evidence 
of record outweighs the veteran's statements.

The Board has also considered the possibility of assigning 
staged ratings as discussed by the Court in Fenderson, 12 
Vet. App. 119.  In this case, the medical evidence of record 
appears to support the proposition that the veteran's 
service-connected knee disabilities have changed during the 
appeal period.  However, while there is evidence of periods 
of exacerbated symptoms following surgical procedures in 
1998, 1999, and 2003, temporary 100 percent ratings were 
assigned during those periods.  Following the second surgical 
procedure, in April 2000, the veteran was afforded a VA 
examination and had stable knees with range of motion from 0 
to 130 degrees on the right knee, with strength unimpaired, 
and range of motion on the left from 0 to 140 degrees.  A May 
1994 VA examination showed range of motion from 0 to 140 
degrees.  Findings dating back to 1994 show good strength and 
no instability of the knees.  A February 2000 private 
orthopedic consultation shows the right knee to be stable to 
varus and valgus stress testing with no significant atrophy.  

While the findings reflecting the period on appeal are 
generally consistent, the Board notes that a VA examination 
conducted on April 8, 2002 showed findings that are uniformly 
worse with respect to the right knee than are reported in 
subsequent or prior examinations.  At that time, examination 
of both knees was positive for instability, weakness and 
abnormal movement.  Range of motion was from -10 degrees to 
100 degrees on the right with pain throughout the range.  On 
the left, range of motion was normal.  Drawer and McMurray 
tests were negative bilaterally.  Range of motion of both 
knees was found to be additionally limited by pain, fatigue, 
weakness and lack of endurance; however, the extent of 
additional impairment was not stated.  This was found to have 
a moderate effect on the veteran's activities of daily living 
and her ability to perform job functions.  The Board notes 
that the veteran underwent a surgical procedure on her right 
knee in June 2003, which in part involved the removal of 
hardware installed previously.   

Based on these findings, the Board concludes that for the 
period from April 8, 2002, the date of the examination, until 
June 19, 2003, the date of the surgical procedure and 
assignment of a temporary total rating, the disability 
warrants a 20 percent rating for limitation of extension and 
a separate rating of 10 percent for instability.  

Even with consideration of all pertinent disability factors, 
the record reflects that the limitation of flexion of the 
veteran's right knee does not approach the level required for 
a compensable rating.  In addition, the examiner did not 
provide an assessment of the extent of instability or even 
indicate whether the instability is lateral.  Moreover, he 
reported that the tests for instability were negative.  In 
sum, he provided no information which warrants a finding that 
the right knee instability more nearly approximates moderate 
than slight.  Therefore, the Board concludes that the 
instability of the veteran's right knee does not warrant more 
than a 10 percent rating during the aforementioned period.  
For essentially the same reasons, the Board concludes that a 
separate rating of 10 percent, but not higher, is also 
warranted for instability of the left knee during the period 
from April 8, 2002, until June 19, 2003.

Although the April 2002 examiner stated that the range of 
motion in the veteran's left knee was normal, he also stated 
that there was unspecified additional limitation of motion 
due to pain.  Therefore, in accordance with 38 C.F.R. § 4.59, 
the Board agrees that the minimum compensable rating of 10 
percent is warranted for limitation of motion of the right 
knee.  A rating higher than 10 percent clearly is not 
warranted on the basis of limitation of motion.  





ORDER

Service connection for reactive airway disease is denied.

Service connection for a sinus disability is denied.

The Board having determined that during the initial 
evaluation period from April 8, 2002, until June 19, 2003, 
the veteran's right knee disability warrants a 20 percent 
rating for limitation of extension and a 10 percent rating 
for instability, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.

A rating in excess of 10 percent for right knee disability 
during the remainder of the initial evaluation period is 
denied.

The Board having determined that during the initial 
evaluation period from April 8, 2002, until June 19, 2003, 
the veteran's left knee disability warrants a 10 percent 
rating for limitation of motion and a 10 percent rating for 
instability, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.

A rating in excess of 10 percent for left knee disability 
during the remainder of the initial evaluation period is 
denied.


REMAND

With respect to the claim of entitlement to service 
connection for fibrocystic disease, the Board notes that, 
although a nexus opinion was not requested in the March 2004 
remand, the resulting December 2005 VA examination report 
contained a diagnosis of fibrocystic breast disease and noted 
current abnormalities of the breasts, consisting of areas of 
thickening.  The service medical records show that the 
veteran was seen in May 1991 with a lump on the right breast, 
although an examination conducted just prior to separation 
showed normal clinical evaluation of the chest, including 
breasts.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and establishes that the veteran 
suffered an injury or disease in service, indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

With respect to this issue, there is competent evidence of a 
current disability of the breasts that may be related to a 
recorded notation of similar symptoms during service.  There 
is however no medical opinion addressing the relationship, if 
any, between the current disability and the in-service 
symptoms.  

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess and notice that she should 
submit any pertinent evidence in her 
possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current breast 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The examiner should 
provide all currently supported diagnoses 
with respect to the breasts, and an 
opinion with respect to each diagnosed 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, she should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims 


							(CONTINUED ON NEXT PAGE)


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


